DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 directed toward a computer program.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hoffmeister et al., (US 2016/0379632 A1).
As per claims 1, 9 and 10, Hoffmeister et al., teach a dialog device/method and a computer program  (Fig.2, item 110) comprising: a prediction unit configured to predict an utterance length attribute of a user utterance (0059-0061, “ Offered a speech processing system that makes use of the content of speech when determining an endpoint of the utterance”); a selection unit configured to use the utterance length attribute to select, as a feature model for usage in an end determination of the user utterance, at least one of an acoustic feature model or a lexical feature model (0061, “The present system considers the content of the speech using information from acoustic models and language models when determining an endpoint.”); and an estimation unit configured to estimate an end point of the user utterance using the feature model selected by the selection unit (0061, 0076, “An endpoint detector may determine an endpoint based on different hypotheses determined by the speech recognition engine 258.”, “Thus, for making the endpoint decision the endpointing module 890 may consider only hypotheses being in a language model end state, and among these hypotheses the endpointing module may select the best scoring one.”). 

As per claim 3, Hoffmeister et al., teach the dialog device according to claim 1, wherein: the lexical feature model includes a plurality of sub-models; the plurality of sub-models include machine learning models trained to estimate an end point in the user utterance a predetermined number of words earlier; and the selection unit is configured to: calculate, when estimating the end point in the user utterance using the lexical feature model, a delay time from an end of the user utterance to an output of a machine utterance; calculate an utterance rate of a user based on previous user utterances; and select, based on the delay time and the utterance rate of the user, a sub-model from among the plurality of sub-models that is capable of reducing the delay time to within a predetermined time (0054). 
As per claim 4, Hoffmeister et al., teach the dialog device according to claim 1, wherein: the lexical feature model is configured to: input, as a lexical feature, any one of a word, a phoneme, or a morpheme, and estimate an end point of the user utterance (Fig.2). 
As per claim 5, Hoffmeister et al., teach the dialog device according to claim 1, wherein both the acoustic feature model and the lexical feature model are configured to calculate: a probability that the end point in the user utterance is a back-channel opportunity; and a 
As per claim 6, Hoffmeister et al., teach the dialog device according to claim 5, wherein: the dialog device further includes a response generation unit; and the response generation unit is configured to: generate and output a back-channel response in a case that a probability that the end point in the user utterance is a back-channel opportunity achieves a predetermined back-channel probability criterion; and generate, in a case that a probability that the end point in the user utterance is an utterance termination achieves a predetermined termination probability criterion, a response (hereinafter referred to as a "machine utterance") generated by the dialog device in accordance with content of the user utterance using a natural language understanding technique (0028, 0063, 0069, 0074, 0054-0055, 0014). 
As per claim 7, Hoffmeister et al., teach the dialog device according to claim 1, wherein: the prediction unit is configured to: determine a machine utterance action indicating an intention of the machine utterance; predict the user utterance based on the machine utterance act; and predict the utterance length attribute of the user utterance by determining a user utterance action that indicates an intention of the user utterance (0051, 0053-0055, 0036 -0041). 
As per claim 8, Hoffmeister et al., teach the dialog device according to claim 1, wherein: the acoustic feature model and the lexical feature model can be trained by a recursive neural network (0053-0055). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Shriberg et al., (US 2002/0147581 A1) teach a method and apparatus for finding endpoints in speech by utilizing information contained in speech prosody. Prosody denotes the way speakers modulate the timing, pitch and loudness of phones, words, and phrases to convey certain aspects of meaning; informally, prosody includes what is perceived as the "rhythm" and "melody" of speech. Because speakers use prosody to convey units of speech to listeners, the method and apparatus performs endpoint detection by extracting and interpreting the relevant prosodic properties of speech.
Catanzaro et al., (US 10,319,374 B2) teach a embodiments of end-to-end deep learning systems and methods are disclosed to recognize speech of vastly different languages, such as English or Mandarin Chinese. In embodiments, the entire pipelines of hand-engineered components are replaced with neural networks, and the end-to-end learning allows handling a diverse variety of speech including noisy environments, accents, and different languages. Using a trained embodiment and an embodiment of a batch dispatch technique with GPUs in a data center, an end-to-end deep learning system can be inexpensively deployed in an online setting, delivering low latency when serving users at scale.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
11/6/2021